FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

LAWANA PORTER,                             No. 02-16537
               Plaintiff-Appellant,           D.C. No.
               v.
                                         CV-00-00978-FCD
CALIFORNIA DEPARTMENT OF                   ORDER AND
CORRECTIONS,                                AMENDED
              Defendant-Appellee.
                                            OPINION

       Appeal from the United States District Court
          for the Eastern District of California
       Frank C. Damrell, District Judge, Presiding

                  Argued and Submitted
       February 11, 2004—San Francisco, California

                 Filed September 10, 2004
                 Amended August 5, 2005

         Before: Mary M. Schroeder, Chief Judge,
      Richard C. Tallman, and Consuelo M. Callahan,
                      Circuit Judges.

                Opinion by Judge Callahan




                           10141
         PORTER v. CALIFORNIA DEP’T OF CORRECTIONS   10143


                       COUNSEL

Steven A. Hirsch and Daniel E. Jackson, Keker & Van Nest,
San Francisco, California, for the plaintiff-appellant.
10144     PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
Bill Lockyer, Attorney General; Jacob A. Appelsmith, Senior
Assistant Attorney General; Vincent J. Scally Jr., Supervising
Deputy Attorney General; and Diana L. Cuomo, Deputy
Attorney General, Sacramento, California, for the defendant-
appellee.


                          ORDER

  The opinion filed September 10, 2004, slip op. at 13197, is
amended as follows:

Slip op. at 13197:

    Delete the semicolon after “Opinion by Judge Calla-
    han” and “Dissent by Judge Tallman”

Slip op. at 13210:

    Delete Subsection “1.” entitled “Quid Pro Quo
    Harassment”

Slip op. at 13211:

    Delete Subsection “a.” entitled “Porter’s Prima Facie
    Case of Quid Pro Quo Harassment”

Slip op. at 13213:

    Delete Subsection “b.” entitled “CDC’s Legitimate
    Reason and Porter’s Evidence of Pretext”

Slip op. at 13215:

    Renumber Subsection “2.” entitled “Hostile Environ-
    ment” as Subsection “1.” and add the following
    introductory paragraph and footnote:
          PORTER v. CALIFORNIA DEP’T OF CORRECTIONS       10145
        Porter’s briefing does not specify whether
        she is alleging quid-pro-quo or hostile work
        environment sexual harassment. Since the
        facts are sufficient to establish a prima facie
        case of hostile work environment harass-
        ment, however, we leave for another day
        the question of whether quid-pro-quo liabil-
        ity attaches when an alleged harasser, who
        was not in a position to exact reprisals at
        the time his advances were rejected, is sub-
        sequently entrusted with and abuses such
        authority. n3

        n3 In order to establish a prima facie case
        of quid-pro-quo sexual harassment, Porter
        must show that Wheeler or DeSantis “ex-
        plicitly or implicitly conditioned a job, a
        job benefit, or the absence of a job detri-
        ment, upon [her] acceptance of sexual con-
        duct.” Heyne v. Caruso, 69 F.3d 1475, 1478
        (9th Cir. 1995) (internal citation and quota-
        tion marks omitted).

Slip op. at 13222:

    Delete Judge Tallman’s dissent.

  The petition for rehearing is otherwise DENIED. See Fed.
R. App. P. 40. The suggestion for rehearing en banc is
DENIED. See Fed. R. App. P. 35. No further petitions for
rehearing or rehearing en banc will be accepted. The mandate
shall issue forthwith.


                         OPINION

CALLAHAN, Circuit Judge:

  In May 2000, Lawana Porter filed a complaint pursuant to
Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, against
10146     PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
the California Department of Corrections (“CDC”). Porter
alleged that she was the victim of continuing sexual harass-
ment, discrimination and retaliation as a result of her rejection
of sexual advances by correctional officers Terry Wheeler and
Pete DeSantis in 1995 and 1996.

   The district court granted the CDC’s motion for summary
judgment, holding that (1) the temporal gap between the com-
plaints of sexual harassment and the alleged acts of retaliation
precluded Porter from showing a causal link; and (2) the
alleged incidents of sexual harassment could not be consid-
ered with the allegations of retaliation for the purpose of stat-
ing a viable cause of action.

   On appeal, Porter makes two primary arguments. First, she
argues that the district court erred in holding as a matter of
law that she could not prove her retaliation claim because too
much time elapsed between her reports of harassment and the
CDC’s retaliatory acts. Second, she asserts that the district
court erred in holding as a matter of law that her sexual
harassment claim was barred because “the many hostile acts
directed against her within the limitations period bore no rela-
tion to the pervasively hostile working environment on which
she based her claim.”

   We agree with Porter and reverse the district court. We
hold that, although Porter’s claims for harassment in 1995 and
1996 are time-barred, Porter is not precluded from attempting
to show a causal link between the earlier harassment and more
recent alleged acts of discrimination or retaliation.

                       I.   Background

 Porter has been employed as a correctional officer by the
CDC since June 1995. In opposition to the CDC’s motion for
            PORTER v. CALIFORNIA DEP’T OF CORRECTIONS              10147
summary judgment, she offered sufficient evidence to support
the inferences and allegations detailed below.1

A.    Wheeler

  Shortly after Porter started working at the CDC, Sergeant
Wheeler began visiting her while she was on duty and asked
her to go out with him. Porter declined, stating that she had
been taught at the academy that subordinates did not date
supervisors.

   A few days later, Wheeler asked Porter to go to Reno with
him and when Porter declined, Wheeler told her to talk to her
“buddy,” Correctional Officer Pat Thompson. At that time,
Porter was living with Thompson and his wife. When Porter
got home, Thompson told her that CDC was getting ready to
“roll-over” part-time employees to full-time, and that he and
Wheeler had made a deal that if Thompson arranged for Por-
ter to go to Reno with Wheeler, Wheeler would make sure
that Thompson was rolled over to full-time employment.

  A couple of days later, when Porter crossed a patio at work,
Wheeler yelled her name and asked her if she had talked to
her “buddy” about the Reno trip. Porter said she had and she
was not going. Wheeler told her she would go to Reno with
him because he “owned her.” When Porter turned away,
Wheeler raised his voice and threatened that “nobody walks
away from me.”

  After this incident, Porter told a sergeant about Wheeler’s
conduct. A lieutenant then asked Porter to submit a written
report, which she did on November 19, 1995. Porter subse-
quently met with one of the CDC’s equal employment oppor-
tunity (“EEO”) counselors, who prepared a written sexual
  1
    On a motion for summary judgment the court examines the evidence
in the light most favorable to the non-moving party. United States v. Die-
bold, Inc., 369 U.S. 654, 655 (1962).
10148     PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
harassment complaint. Lieutenant McDonald was assigned to
conduct an investigation.

   McDonald concluded his investigation at the end of Janu-
ary 1996. He determined that Wheeler had asked Porter out
on dates and spoken to Thompson about his desire to date
Porter. In February 1996, an “Employee Counseling Record”
was placed in Wheeler’s supervisory file for three months.
Wheeler was instructed to “cease any further behavior on the
work site toward [Porter] ‘of a personal nature’ ” and to
attend the next sexual-harassment prevention class.

   Later in 1996 or 1997, when Porter was working under
Wheeler’s supervision, Wheeler began to eat her Chinese
food during a meal break. When Porter complained, Wheeler
spat into the food and handed it back to Porter. Porter per-
ceived this as retaliatory because she had reported him for
sexual harassment. In early January 1998, Wheeler went to
the Office of Personnel Assignments (“OPA”) to prevent Por-
ter from working on the Lassen Yard. At another time, Whee-
ler told another sergeant in Porter’s presence, “what is that
fucking bitch doing on my yard?”

B.   DeSantis

   A week before her scheduled interview with McDonald in
1995, Porter contacted Correctional Officer Pete DeSantis,
president of the local chapter of the California Correctional
Peace Officer Association (“CCPOA”), and asked him to rep-
resent her. A couple of days after the interview, DeSantis tele-
phoned Porter at home in the late evening and inquired if she
was feeling better. Porter stated that she would feel better if
the investigation was over. DeSantis responded that he could
make her feel better. He told her that he “could make her
crawl all over her bed with his tongue.”

  A couple of days later, in another phone call, DeSantis
again asked Porter if she was feeling better. When she replied
          PORTER v. CALIFORNIA DEP’T OF CORRECTIONS       10149
that she was not, DeSantis reminded her of how he could
make her feel better. Porter unsuccessfully attempted to steer
the conversation back to the investigation and then told
DeSantis that she had to get off the phone.

   A few days, later DeSantis called Porter at home to tell her
about the CDC’s Winter Dance Festival. He told her she
should attend and stated that she would be safe because his
wife would be there. The following day DeSantis called Por-
ter and asked if she wanted to go to Reno with him to pick
up union supplies. Porter told him she was not interested. Por-
ter did go to the Winter Dance. While there, DeSantis
motioned to her to come up to him and, pointing out his wife,
indicated that Porter was safe because his wife was there.

   Shortly thereafter, DeSantis called Porter at home and
asked her to go with him to a union convention in Sacra-
mento. He said they would get two rooms, but stay together
until his wife got there. He asked Porter to bring a purple neg-
ligee. Porter said she was not interested. In a subsequent tele-
phone conversation she agreed to go, but in a later
conversation “she became angry with DeSantis and changed
her mind.” Porter called DeSantis an “asshole,” and told him
what he was doing was wrong. When she asked what would
happen if she told his wife, DeSantis responded that he had
already told his wife that Porter was a “whore.” Thereafter,
DeSantis ceased calling.

   These conversations occurred between November 1995 and
February 1996. Porter did not complain to the CDC about
DeSantis nor did she request new union representation. Porter
alleges that she told Lieutenant McDonald, during his investi-
gation of Wheeler, about DeSantis’ comments at the Winter
Dance and his invitation to go to Reno.

C.   Reprisals

   DeSantis became a sergeant in February 1996. Porter
alleges that in July 1996, DeSantis told correctional officer
10150      PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
Scott Porter, Porter’s then boyfriend and now husband, that he
better “watch out,” that Porter was a “whore” and would sleep
with anyone.

   In August 1997, shortly after Porter finished her appren-
ticeship program, she called OPA seeking to be assigned a
post other than a first watch post.2 DeSantis told her that there
were no jobs available. Porter checked the master list and saw
that other watches were available. She again called OPA and
talked to Officer Leitaker, who worked under DeSantis. Porter
heard “DeSantis tell Leitaker that there were currently no jobs
open, for her.” (Emphasis in district court’s decision.)

   In January 1998, Porter was assigned to a second watch
job, and at around the same time, DeSantis became the Per-
sonnel Assignment Sergeant in OPA. Porter went to OPA five
or six times in 1998 and verbally requested vacations and hol-
idays. Each time she asked DeSantis if there were any open
holidays, he told her, in front of Officer Leitaker, “not for
you.”

   Porter also sought three different transfers in 1998. In May,
Porter requested a transfer to post R0227, even though Whee-
ler was the supervising officer for part of the post. Porter did
not receive the assignment, and she alleges that DeSantis
denied her the post and gave it to Pat Thompson. In June
1998, Lieutenant Anglea asked Porter if she was interested in
post R0245. According to Porter, Wheeler, who was the
supervisor for part of the post, went to DeSantis and told him
that he did not want Porter. DeSantis did not give the post to
Porter.

  That same month, Sergeant Knigge asked Porter if she
wanted to transfer to R0222. Porter expressed interest, so
Knigge filled out an assignment-change request, and in July
1998, Lieutenants Orr and Anglea signed off on the assign-
  2
   The first watch is from 10:00 p.m. to 6:00 a.m.
          PORTER v. CALIFORNIA DEP’T OF CORRECTIONS     10151
ment change. DeSantis cancelled the transfer. Porter contends
that Orr and Leitaker were surprised by DeSantis’ actions and
considered the cancellation suspicious. The CDC, however,
presented evidence that another sergeant had contacted
DeSantis and complained that his unit was assigned a dispro-
portionate number of apprentices compared to other units.
The CDC represented that DeSantis reviewed the distribution,
determined it was disproportionate, and remedied the problem
by utilizing post R0222 as an apprentice position.

   In September, after DeSantis cancelled Porter’s transfer to
post R0222, Lieutenant Anglea asked Porter, “What did you
do to piss DeSantis off?” When Porter told Anglea about
DeSantis’ prior actions, Anglea filed a complaint and reported
the matter to Margene Ford, the Associate Warden, and to the
CDC’s EEO Coordinator, without asking Porter if she desired
such recourse. Subsequently, the warden decided that an EEO
investigation was required.

   Between September and November 1998, Porter met sev-
eral times with Ford. Porter asked Ford not to have anyone
local investigate the complaint and Ford agreed. Nonetheless,
Porter received an interview memorandum stating that a Sac-
ramento office of the CDC had appointed a local officer to
interview Porter. When Porter called the CDC’s EEO office
in Sacramento, the office said that it knew nothing about the
appointment. Porter was called for a meeting with Ford. Ford
was angry and yelled at Porter for going “over her head” to
Sacramento. Ford told Porter that things were going to get
rougher; she asked Porter, “what the hell’s wrong with you?”
Ford said, “I’m telling you, you can trust me and you’re look-
ing at me like I’m a liar.”

   The Discrimination Complaint Unit of the CDC asked Por-
ter to prepare a handwritten report of her complaint, which
she did on October 15, 1998. Porter also filed a formal com-
plaint for retaliation and sexual harassment. On one occasion
during the investigation, DeSantis stood with his arms
10152     PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
crossed, and stared at plaintiff for almost five minutes. The
investigation ended in February 1999 with a determination
that Porter’s factual allegations were not sustained.

   Porter filed a complaint with the Equal Employment
Opportunity Commission (“EEOC”) on April 21, 1999, and
filed her civil action on May 3, 2000.

   Meanwhile, Porter was off work on medical leave from
November 6, 1998, to September 5, 2000. In December 1998,
the union president called Porter at home and told her that she
was not to come on the grounds of the CDC because she was
a liability. In January 1999, Porter received a memo from the
CDC stating that she had failed to get her annual tuberculosis
test and warning that if she did not get one, she would be sub-
ject to disciplinary action up to and including termination.
Porter was told by the Return to Work Coordinator at the
CDC that she would have to go to her personal physician
because she was not allowed on the grounds.

   In addition, while still on medical leave, Porter continued
to receive notices of job changes and calls at home that she
was absent without leave. She received a memo stating that
she had failed to take a mandatory Use of Force Class and
was subject to disciplinary action up to and including termina-
tion. She also discovered that a negative performance evalua-
tion that was supposed to have been removed from her file
was still in her file.

   Once she returned to work, Porter was told she should use
the back gate “so that she would have limited contact with
correctional staff.” When she called the watch office to check
in at the back gate, the office would hang up on her or insult
her. In January 2001, when Porter was working at an entrance
at which she was required to check all identification cards
before allowing anyone to enter, a number of officers refused
to present their identification cards and began yelling and
          PORTER v. CALIFORNIA DEP’T OF CORRECTIONS       10153
kicking the doors, banging the windows, and yelling obsceni-
ties and personal insults.

            II.   The District Court’s Decision

   The district court found that pursuant to 42 U.S.C. § 2000e-
5(e)(1) Porter was required to file an employment discrimina-
tion charge with the EEOC within 300 days after the “alleged
unlawful employment practice occurred.” The court con-
cluded that because Porter filed her complaint with the EEOC
on April 21, 1999, her claims were barred if based on acts that
occurred prior to June 26, 1998.

   Reviewing the Supreme Court’s then recent opinion in
National Railroad Passenger Corp. v. Morgan, 536 U.S. 101
(2002), the district court granted the CDC’s motion for sum-
mary judgment, holding that (a) Porter’s allegations based on
a sexually hostile work environment in 1995 and 1996 were
barred by her failure to file a claim within 300 days of any
one of the acts; (b) the more recent allegations of harassment
or retaliation were different in nature than the earlier allega-
tions of sexual harassment and, therefore, could not be part of
a continuing violation; and (c) pursuant to Clark County
School District v. Breeden, 532 U.S. 268 (2001), the passage
of time barred Porter from showing a causal link between pro-
tected activity and adverse employment action. Alternatively,
the district court also found that Porter had not presented evi-
dence indicating that the CDC’s reasons for executing the
adverse employment actions were merely pretexts for retalia-
tion.

                  III.   Standard of Review

   Summary judgment is proper if the materials before the dis-
trict court “show that there is no genuine issue as to any mate-
rial fact and that the moving party is entitled to a judgment as
a matter of law.” Fed. R. Civ. P. 56 (c); Celotex Corp. v.
Catrett, 477 U.S. 321, 322 (1986).
10154     PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
   In considering a motion for summary judgment, the court
must examine all the evidence in the light most favorable to
the non-moving party. United States v. Diebold, Inc., 369 U.S.
654, 655 (1962). At the summary judgment stage, the court
does not make credibility determinations or weigh conflicting
evidence. See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
Ass’n., 809 F.2d 626, 630-31 (9th Cir. 1987). However, once
the moving party meets the requirements of Rule 56 by show-
ing there is an absence of evidence to support the non-moving
party’s case, the burden shifts to the party resisting the
motion, who “must set forth specific facts showing that there
is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 256 (1986).

   We review the district court’s order granting summary
judgment de novo, drawing “all reasonable inferences sup-
ported by the evidence in favor of the non-moving party.” Vil-
liarimo v. Aloha Island Air, Inc. 281 F.3d 1054, 1061 (9th
Cir. 2002). “In reviewing an order denying or granting sum-
mary judgment, we must determine, viewing the evidence in
the light most favorable to the nonmoving party, whether
there are any genuine issues of material fact and whether the
district court correctly applied the substantive law.” Ray v.
Henderson, 217 F.3d 1234, 1239-40 (9th Cir. 2000).

                      IV.   Discussion

A.   Sexual Harassment

  In Morgan, the Supreme Court held that an employee such
as Porter, who initially files a charge of discrimination with
a state agency in a state like California, must file a charge
with the EEOC within 300 days of the alleged unlawful
employment practice in order to preserve the claim for a sub-
sequent civil action under 42 U.S.C. § 2000e-5(e)(1). 536
U.S. at 109. The Court explained:

     [D]iscrete discriminatory acts are not actionable if
     time barred, even when they are related to acts
             PORTER v. CALIFORNIA DEP’T OF CORRECTIONS            10155
       alleged in timely filed charges. Each discrete dis-
       criminatory act starts a new clock for filing charges
       alleging that act. The charge, therefore, must be filed
       within the . . . 300-day time period after the discrete
       discriminatory act occurred. The existence of past
       acts and the employee’s prior knowledge of their
       occurrence, however, does not bar employees from
       filing charges about related discrete acts so long as
       the acts are independently discriminatory and
       charges addressing those acts are themselves timely
       filed. Nor does the statute bar an employee from
       using the prior acts as background evidence in sup-
       port of a timely claim.

Id. at 113.

   Thus, the district court correctly determined that any claim
that Porter sought to assert for a discrete discriminatory act
that occurred before June 26, 1998, was not actionable. None-
theless, the district court failed to appreciate evidence indicat-
ing that at least one discrete act had occurred within the 300-
day time frame; in particular, DeSantis’ decision to deny Por-
ter’s request to transfer to the R0222 position. See id. at 114
(listing the “denial of transfer” as one example of a discrete
act).

  1.     Hostile Environment

   Porter’s briefing does not specify whether she is alleging
quid-pro-quo or hostile work environment sexual harassment.
Since the facts are sufficient to establish a prima facie case of
hostile work environment harassment, however, we leave for
another day the question of whether quid-pro-quo liability
attaches when an alleged harasser, who was not in a position
to exact reprisals at the time his advances were rejected, is
subsequently entrusted with and abuses such authority.3
  3
  In order to establish a prima facie case of quid-pro-quo sexual harass-
ment, Porter must show that Wheeler or DeSantis “explicitly or implicitly
10156       PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
   We now turn to Porter’s hostile-environment claim and the
question of whether it is time barred. In order for this claim
to survive summary judgment, Porter must show that: (1) she
was subjected to verbal or physical conduct of a sexual
nature; (2) the conduct was unwelcome; and (3) the conduct
was sufficiently severe or pervasive to alter the conditions of
her employment and create an abusive work environment. See
Vasquez v. County of Los Angeles, 349 F.3d 634, 642 (9th Cir.
2004). The district court did not analyze whether Porter had
submitted evidence to create a genuine issue of material fact
as to these elements, but found that the claim was time barred.

   [1] In Brooks v. City of San Mateo, we suggested that a
hostile environment may result from a single instance of sex-
ual harassment if the harassing conduct is sufficiently severe.
229 F.3d 917, 925-27 (9th Cir. 2000). With the exception of
sexual assault, few types of harassing conduct are more
extreme than thrusting explicit sexual propositions toward an
employee and then executing reprisals against her for resisting
the advances.

   Given that, it would be tempting to conclude that all the
offensive activities that Porter allegedly encountered between
1995 and 2001 are both timely and actionable as different
“part[s] of the same unlawful employment practice.” Morgan,
536 U.S. at 122. But we believe that such an approach would
blur to the point of oblivion the dichotomy between discrete
acts and a hostile environment. See id. at 114-15.

   [2] As the Supreme Court emphasized, “discrete discrimi-
natory acts are not actionable if time barred, even when they
are related to acts alleged in timely filed charges.” Id. at 113;
see also Cherosky v. Henderson, 330 F.3d 1243, 1245-47 (9th

conditioned a job, a job benefit, or the absence of a job detriment, upon
[her] acceptance of sexual conduct.” Heyne v. Caruso, 69 F.3d 1475, 1478
(9th Cir. 1995) (internal citation and quotation marks omitted).
            PORTER v. CALIFORNIA DEP’T OF CORRECTIONS               10157
Cir. 2003) (declining to treat a series of related employment
decisions as a pattern or practice, but finding that each deci-
sion was a discrete act). Consequently, we refuse to mix
recent discrete acts like tinder with the planks of ancient sex-
ual advances and then, regardless of whatever it was that set
the spark in the furnace, call the fire that ignites therefrom a
hostile environment. If the flames of an allegedly hostile envi-
ronment are to rise to the level of an actionable claim, they
must do so based on the fuel of timely non-discrete acts.4

   [3] When the ashes are sifted, the bulk of the conduct attri-
buted by Porter to the CDC and its agents falls into the cate-
gory of discrete acts; for instance, refusing to grant Porter’s
requests for vacation or holidays, requiring Porter to be tested
for tuberculosis by her own physician, threatening disciplin-
ary action while she was on medical leave, leaving a negative
performance evaluation in her personnel file, and instructing
her to enter the work site through the back gate. That leaves
the following allegations of non-discrete acts: Wheeler and
DeSantis sexually propositioned Porter and made offensive
comments to her or about her in 1995 and 1996; Wheeler ate
and then spat in Porter’s food in 1996 or 1997; Wheeler
referred to her as a “fucking bitch” when she showed up on
his yard in 1998; DeSantis told another correctional officer
that Porter was a “whore” in 1996 and glared at her during the
investigation that commenced in October 1998; Ford made
angry remarks to her in 1998; and unnamed officers began
yelling insults and obscenities at her when she demanded to
see their identification in 2001.

  Obviously, some of these alleged events occurred after
June 26, 1998. Thus, to determine whether all of these events
constitute “one unlawful employment practice,” Morgan, 536
  4
   Of course, discrete acts still may be considered for purposes of placing
non-discrete acts in the proper context. See Morgan, 536 U.S. at 113 (“Nor
does the statute bar an employee from using the prior acts as background
evidence in support of a timely claim.”) (emphasis added).
10158     PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
U.S. at 118, we consider whether they were “sufficiently
severe or pervasive,” and whether the earlier and later events
amounted to “the same type of employment actions, occurred
relatively frequently, [or] were perpetrated by the same man-
agers.” Id. at 116, 120 (citations and internal quotation marks
omitted).

   Analyzing the more recent allegations first, there is nothing
to suggest that Ford’s statements or the insults hurled by
unnamed officers were sexually charged, or that these state-
ments would not have been directed toward Porter if she was
a man. See Oncale v. Sundowner Offshore Servs., Inc., 523
U.S. 75, 80 (1998) (confirming that Title VII is not “a general
civility code for the American workplace”). Likewise, there is
no evidence linking these comments and contumelies to the
actions of Wheeler or DeSantis. Thus, the messages dis-
patched to Porter by Ford and the unnamed officers are not
connected to the same hostile-environment practice as the
conduct ascribed to Wheeler and DeSantis. Moreover, stand-
ing by themselves, these statements are not sufficiently severe
or pervasive to support a hostile-environment claim.

   The remaining allegations all concern behavior on the part
of Wheeler and DeSantis, some of which occurred after June
26, 1998. In particular, DeSantis glared at Porter in an intimi-
dating fashion sometime after October 1998, and Wheeler
referred to her in derogatory terms at some unspecified point
that same year. While the record does not suggest that DeSan-
tis and Wheeler harassed Porter frequently after 1997, it does
indicate that their behavior at pertinent points between 1995
and 1998 involved the same type of sexist activity; to wit,
intimidating or demeaning the value of female employees
who do not submit to demands for sexual favors.

   Of course, the conduct in which Wheeler and DeSantis
allegedly engaged became less severe, humiliating and perva-
sive in 1997 and 1998 than it had been in 1995 and 1996.
Nonetheless, the Supreme Court’s holding in Morgan does
            PORTER v. CALIFORNIA DEP’T OF CORRECTIONS      10159
not call for the most egregious of the harassing events to
occur within the 300-day period, nor does it demand that the
harassing conduct continue to escalate over time in order for
a hostile-environment claim to be actionable. 536 U.S. at 117.

   [4] Viewed from this perspective, and in the light most
favorable to Porter, the record contains sufficient evidence to
permit an inference that Wheeler and DeSantis had created a
sexually hostile environment that persisted beyond June 26,
1998. Much of their alleged verbal and physical conduct was
of an unwelcome sexual nature and, when taken together as
a whole, it was sufficiently severe and pervasive to create an
abusive work environment. Therefore, we hold that Porter’s
hostile-environment claim is not time barred and remand to
the district court for further proceedings consistent with this
opinion. In so doing, we express no opinion as to whether the
CDC may avail itself of the affirmative defense outlined by
the Supreme Court in Faragher, 524 U.S. at 807-08.

B.     Retaliation

   In order to establish a prima facie case of retaliation, Porter
must demonstrate that (1) she had engaged in protected activ-
ity; (2) she was thereafter subjected by her employer to an
adverse employment action; and (3) a causal link existed
between the protected activity and the adverse employment
action. See Ray, 217 F.3d at 1240. If Porter provides sufficient
evidence to show a prima facie case of retaliation, the burden
then shifts to the CDC to articulate a legitimate, non-
retaliatory reason for its actions. See id. If the CDC sets forth
such a reason, Porter bears the ultimate burden of submitting
evidence indicating that the CDC’s proffered reason is merely
a pretext for a retaliatory motive. See id.

  1.    Porter’s Prima Facie Case of Retaliation

   The district court found that Porter’s evidence was suffi-
cient to create a genuine issue of material fact as to the first
10160       PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
two prongs of the prima facie case. However, the court con-
cluded, citing Breeden, that Porter could not show a causal
link between the protected activity and the post change deni-
als because of the temporal gap between these events. This
determination misinterprets Breeden.

   The plaintiff in Breeden claimed her transfer was in retalia-
tion for her complaint about a comment her male supervisor
made when reviewing job applications, and for her filing a
complaint with the EEOC. 532 U.S. at 273. The Supreme
Court questioned the merits of the plaintiff’s underlying com-
plaint5 and stated that there was no indication that the assistant
superintendent knew about the right-to-sue letter when she
proposed transferring plaintiff. Id. The Court continued:

      [I]f one presumes she knew about it, one must also
      presume that she (or her predecessor) knew almost
      two years earlier about the protected action (filing of
      the EEOC complaint) that the letter supposedly dis-
      closed. . . . The cases that accept mere temporal
      proximity between an employer’s knowledge of pro-
      tected activity and an adverse employment action as
      sufficient evidence of causality to establish a prima
      facie case uniformly hold that the temporal proxim-
      ity must be very close. Action taken (as here) 20
      months later suggests, by itself, no causality at all.

Id. at 273-74 (emphasis in original, internal quotation marks
and citations omitted).

   [5] Breeden cannot be read as holding that causality is
dependent, as a matter of law, on temporal proximity.
Although a lack of temporal proximity may make it more dif-
ficult to show causation, “circumstantial evidence of a ‘pat-
tern of antagonism’ following the protected conduct can also
  5
   “No reasonable person could have believed that the single incident
recounted above violated Title VII’s standard.” 532 U.S. at 271.
          PORTER v. CALIFORNIA DEP’T OF CORRECTIONS       10161
give rise to the inference.” Kachmar v. SunGard Data Sys.,
Inc., 109 F.3d 173, 177 (3rd Cir. 1997) (citation omitted). The
Third Circuit explained:

       It is important to emphasize that it is causation,
    not temporal proximity itself, that is an element of
    plaintiff’s prima facie case, and temporal proximity
    merely provides an evidentiary basis from which an
    inference can be drawn. The element of causation,
    which necessarily involves an inquiry into the
    motives of an employer, is highly context-specific.
    When there may be valid reasons why the adverse
    employment action was not taken immediately, the
    absence of immediacy between the cause and effect
    does not disprove causation.

Id. at 178.

   Our cases are consistent with this approach. In Coszalter v.
City of Salem, 320 F.3d 968, 977-78 (9th Cir. 2003), we cau-
tioned that a “specified time period cannot be a mechanically
applied criterion. A rule that any period over a certain time is
per se too long (or, conversely, a rule that any period under
a certain time is per se short enough) would be unrealistically
simplistic.” In Winarto v. Toshiba America Electronics Com-
ponents, Inc., 274 F.3d 1276, 1287 n.10 (9th Cir. 2001), the
majority rejected the dissent’s argument that Breeden pre-
cluded the inferences drawn by the jury below.

   As a valid reason for the delay between her alleged pro-
tected activities and the claimed adverse actions, Porter points
out that DeSantis was not in a position to retaliate until after
he became the Personnel Assignment Sergeant in the OPA.
This position finds support in both controlling and persuasive
authorities. See Keyser, 265 F.3d at 752 n.4; Kachmar, 109
F.3d at 178. Moreover, Porter does not rely on “mere tempo-
ral proximity,” Breeden, 532 U.S. at 273, but offers other evi-
dence to support the inference of a retaliatory motive.
10162       PORTER v. CALIFORNIA DEP’T OF CORRECTIONS
   [6] For instance, the “not for you” sneers of DeSantis imply
that Porter’s shift, post or vacation requests might have been
granted if they were from any employee except Porter. More-
over, as noted above, Porter’s evidence permits an inference
that DeSantis and Wheeler conditioned the terms and condi-
tions of her employment, at least impliedly, on her submission
to sexual conduct — which includes the connoted threat that
the terms and privileges of her employment would be unfa-
vorable if she spoke out against their propositions or other-
wise refused them. Wheeler eating Porter’s food without
permission, and then spitting in what was left of it, and
DeSantis’s intimidating glare, are crude displays of each
supervisor’s willingness to carry through on the thinly-veiled
deterrents. We therefore conclude that Breeden does not fore-
close the inference of a causal link in this case, and hold that
Porter’s evidence established genuine issues of material fact
to support her prima facie case of retaliation.6

  2.    Porter’s Evidence of Pretext

   The district court further surmised that the CDC had
offered a legitimate reason for denying Porter’s transfer
requests, and that Porter had failed to present evidence show-
ing that the explanation was pretextual. Thus, the district
court determined that the CDC was still entitled to summary
adjudication of the retaliation claim even if Porter’s evidence
had established a prima facie case. We do not agree.

   [7] Just as DeSantis’s deviations from the CDC’s protocol
support an inference of pretext for purposes of Porter’s quid
pro quo claim, so too do these irregularities in the process per-
mit an inference of pretext with regard to the retaliation claim.
To conclude otherwise would be anomalous. Therefore, we
reverse the district court’s summary adjudication of this
claim, and remand for further proceedings.
  6
   On remand, the CDC may cite the passage of time as evidence of a
lack of causation, but it will be for the trier of fact to make the ultimate
determination.
          PORTER v. CALIFORNIA DEP’T OF CORRECTIONS      10163
                      V.   Conclusion

   Porter’s allegations contend that she has been the victim of
sexual harassment and retaliation almost from the day she
accepted employment with the CDC. When she filed a com-
plaint with the EEOC in 1999, her claims for sexual harass-
ment in 1995 and 1996 were time barred. We hold, however,
that she submitted sufficient evidence to establish genuine
issues of material fact as to whether she had been subjected
to sexually harassing conduct that continued into the limita-
tions period, and whether the timely adverse employment
actions that she allegedly suffered were reprisals for her pro-
tected activities.

  REVERSED AND REMANDED.